Counsel for Appellant having filed a petition for rehearing in the above styled cause and the Court having thereupon allowed and heard a reargument of the cause by Counsel for the respective parties, it is now ordered and adjudged by the Court that the judgment of affirmance entered in this cause by the Court on August 2, 1938, be and it is hereby reaffirmed and that the judgment of the Circuit Court herein be and it is hereby affirmed.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.
THOMAS, J., not participating, as this case was submitted before he became a member of the Court. *Page 824